PER CURIAM.
The former wife, Kristy Ann Evans, appeals the trial court's order granting the former husband's, David Edward Miller, supplemental petition to modify timesharing, the parenting plan, and child support. The former wife argues that we "should revisit the issues" to determine whether the trial court properly granted the former husband's supplemental petition.
Because we do not have a transcript of the proceedings below, we cannot address the former wife's contention that the trial court's decision on the issues is without evidentiary support. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979). Thus, we must affirm unless the former wife can demonstrate that "fundamental error appears on the face of the appealed order."
*661Murphy v. Murphy, 948 So.2d 864, 865 (Fla. 5th DCA 2007). The former wife has made no such showing in this case.
AFFIRMED.
ORFINGER, EVANDER and WALLIS, JJ., concur.